DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/24/19; 5/4/20; 10/2/20; 1/12/21 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 states that the charger device is formed of a polymeric thermally conductive material.  Similarly claim 38 states that at least a portion of the surface being formed of a polymeric thermally conductive material.  It is noted that page 26, lines 23-25 states that the thermally conductive material is constructed from a proprietary composite of approximately forty percent (40%) graphite, seven percent (7%) glass in RTP 199 x 103410 A polypropylene, manufactured by 25 RTP Company, Winona, Minnesota. While this material does include a polymer it does not encompass all polymeric materials.  Therefore, the written description does not provide adequate support for the claim language. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kast et al. (U.S. Pat. 6,505,077 hereinafter “Kast”) in view of Wang et al. (U.S. Pat. 5,991,665 hereinafter “Wang”) in view of Mann (U.S. Pat. 6,275,737).
Regarding claims 21-32 and 38, Kast discloses a system adapted for treating a patient, comprising: an implantable neurostimulator (e.g. 22), including: a rechargeable power source comprising a first lithium ion battery (e.g. 42); a therapy module communicatively coupleable to the patient (e.g. 46), the therapy module configured for delivering a therapy from the implantable neurostimulator to the patient, the therapy comprising electrical neurostimulation pulses (e.g. Cols. 1-3); a telemetry antenna configured to communicate with an external programming device (e.g. Col. 3, ll. 10-14); a secondary recharging coil with a plurality of turns (e.g. 54); a primary housing (e.g. 64); and a secondary housing (e.g. 70), wherein at least the rechargeable power source and therapy module are contained within the primary housing, and wherein the secondary recharging coil is contained within the secondary housing (e.g. see Fig. 4).  Kast discloses the implantable neurostimulator that receives power from an external device, but fails to explicitly describe the external device.  However, Wang discloses an enteral recharger for use with implantable devices that includes a primary coil with a plurality of turns (e.g. 24), that couples to a secondary coil when the coils are in close proximity (e.g. Col. 5, ll. 58-64), a recharger housing (e.g. 14) with a bottom and top portion (e.g. see Fig. 2), where the housing touches the skin of the patient (e.g. see Fig. 
Regarding claims 24, meeting the limitations of claim 2 above, Wang further discloses that the external device is connected to the body with the use of a sticky material (e.g. Col. 6, ll. 29-31; “tape”).
Regarding claim 25, meeting the limitations of claim 21 above, Wang further discloses that the distance between the coils is a depth between about 1 to about 2.5 cm (e.g. Col. 9, ll. 17-21). 
Regarding claim 26, meeting the limitations of claim 21 above, Mann further discloses that the base is a pocket allowing for pivotal movement of the charger (e.g. Col. 9, ll. 59-62; Col. 10, ll. 47-65).
Regarding claim 27, meeting the limitations of claim 21 above, Wang further discloses wherein the aperture in the base is sized so as to allow the base to be centered over a bulged area of the skin of the patient corresponding to an implant location of the neurostimulator (e.g. see Fig. 2).
Regarding claims 28-30, meeting the limitations of claim 21 above, Wang discloses that the charger is moveable by the fingers, includes alignment indicators for easy movement of the charger without uncoupling it (e.g. Col. 8, ll. 21-26; Col. 10, ll. 10-21).
Regarding claim 31, meeting the limitations of claim 21 above, Mann further discloses that the system includes a desktop recharger (e.g. 108).
Regarding claim 32, meeting the limitations of claim 21 above, Wang discloses that the system adjusts the control to maintain a temperature of 41 degrees or less (e.g. Col. 6, ll. 56-59). 
Claim 33-36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kast et al. (U.S. Pat. 6,505,077 hereinafter “Kast”) in view of Wang et al. (U.S. Pat. 5,991,665 hereinafter “Wang”) in view of Mann (U.S. Pat. 6,275,737) and further in view Rangel et al. (U.S. Pub. 2004/0082897 hereinafter “Rangel”).
Regarding claims 33 and 38, Kast discloses a system adapted for treating a patient, comprising: an implantable neurostimulator (e.g. 22), including: a rechargeable power source comprising a first lithium ion battery (e.g. 42); a therapy module communicatively coupleable to the patient (e.g. 46), the therapy module configured for delivering a therapy from the implantable neurostimulator to the patient, the therapy comprising electrical neurostimulation pulses (e.g. Cols. 1-3); a telemetry antenna configured to communicate with an external programming device (e.g. Col. 3, ll. 10-14); a secondary recharging coil with a plurality of turns (e.g. 54); a primary housing (e.g. 64); and a secondary housing (e.g. 70), wherein at least the rechargeable power source and therapy module are contained within the primary housing, and wherein the secondary recharging coil is contained within the secondary housing (e.g. see Fig. 4).  Kast discloses the implantable neurostimulator that receives power from an external device, but fails to explicitly describe the external device.  However, Wang discloses an enteral recharger that includes a primary coil with a plurality of turns (e.g. 24), that couples to a secondary coil when the coils are in close proximity (e.g. Col. 5, ll. 58-64), a recharger housing (e.g. 14) with a bottom and top portion (e.g. see Fig. 2), where the 
It is noted that the claim is silent as to the exact thermal conductivity of the polymer, therefore, the flexible polymer disclosed by Mann and Rangel meets the claimed limitations.
Regarding claim 34, meeting the limitations of claim 33 above, Wang further discloses that the external device is connected to the body with the use of a sticky material (e.g. Col. 6, ll. 29-31; “tape”).
Regarding claim 35, meeting the limitations of claim 33 above, Mann further discloses that the base is a pocket allowing for pivotal movement and easy removal of the charger (e.g. Col. 9, ll. 59-62; Col. 10, ll. 47-65).
Regarding claim 36, meeting the limitations of claim 33 above, Wang further discloses wherein the wireless power transmitting unit include a primary charging coil and the wireless power receiving unit includes a secondary charging coil, and where a 
Conclusion
It is noted that claim 37 is rejected under 35 USC 112 only.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/REX R HOLMES/Primary Examiner, Art Unit 3792